Warner, Chief Justice.
This was an action brought by the plaintiff against the defendant to recover damages for the alleged deficiency in the number of acres of land in a tract which the defendant had sold to the plaintiff. On the trial of the case, the jury found a verdict for the defendant. The plaintiff made a motion for a new trial on the ground that the verdict was contrary to the charge of the court, and against the weight of the evidence, which was overruled, and the plaintiff excepted. In looking through the evidence in the record, we find no error in overruling the motion for a new trial. The facts of the case bring it within the rulings of this court in Walton vs. Ramsay, 50 Georgia Reports, 618, and Beall vs. Burkhalter, 26 Georgia Reports, 564.
Let the judgment of the court below be affirmed.